DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 recites the limitation "the second thermocouple" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-10, 13, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thrasher et al (2018/0028948).
	As to claim 1, Thrasher et al disclose a tumbler device for conditioning pellets (10, paragraph 0065, 0079, Fig. 1) comprising a housing (20) having a rotatable drum (60) comprising non-perforated panels (62, paragraph 0129)), a tumbling bed (interior of drum), a first temperature sensor to measure  the temperature of the pellets flowing into the tumbler (paragraph 0141); a tilting device (80, paragraphs 0078-0079); connectors (28, paragraph 0088) configured to rotate relative to one or more pivot points; one or more agitators (baffles 61, paragraph 0106); and one or more damper plates (ring 68 and stop ring 100, paragraph 0109) near the outlet to impede flow of the pellets from the drum.  It would have been obvious to one of ordinary skill in the art to use a thermocouple as the temperature sensor because thermocouples are temperature sensors.
	As to claim 2, Thrasher et al indicate that the panels may be made of plastic (paragraph 0103).  Having the panels be transparent would have been obvious to one of ordinary skill in the art because this allows the operator to visually monitor the process occurring in the drum which Thrasher et al recommend (paragraph 0145).
	As to claim 4, the device of Thrasher et al has an inlet chute (40) and powder feeder (paragraph 0146).
	As to claim 5, there can be a temperature sensor at the outlet (paragraph 0141).
	As to claims 6 and 7, in addition to the thermal sensors for measuring pellet temperature at the inlet and outlet there is a thermal sensor for the measuring air temperature (paragraph 0141).  The tilt mechanism operates in response to sensed conditions in the drum (paragraph 0137).
	As to claim 8, the agitators (baffles 61) are L-shaped (paragraph 0106).
	As to claim 9, Thrasher et al do not indicate the tilt angle, however, the specific tilt angle would have been obvious to one of ordinary skill in the art based on sensed conditions in the tumbler (paragraphs 0013 and 0137).
	As to claim 10, Thrasher et al disclose an air tube (70) to direct heated gas from a blower section to the drum through perforations (paragraph 0113).
	As to claim 13, the controller can be configured to change the rotation speed or direction of the drum through control of the motor (paragraph 0137)
	As to claims 15 and 16, Thrasher et al teach the use of the baffle plates (paragraph 0106).

Claims 3 and 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thrasher et al (2018/0028948) as applied to claims 1, 2, 4-10, 13, and 15-16 above, and further in view of DeBruin et al (2007/0276120).
	DeBruin et al disclose conditioning pellets in a device to crystallize the pellets.  Pellets are introduced into the device at an inlet and move toward an outlet.  While in the device, fluid which may be a gas is input to either heat or cool the pellets so that they are between the temperature for onset of crystallization and the melting temperature.  Measuring the temperature is implicit as one would need to know the temperature in order to control it within a certain range.  See paragraphs 0047-0056.
	It would have been obvious to one of ordinary skill in the art to use the conditioner of Thrasher et al to crystallize pellets as described by DeBruin because crystallizing is a conditioning process and the apparatus of Thrasher et al move the pellets from an inlet to an outlet while controlling the temperature using a gas.
	As to claim 3, having insulative panels on the drum of Thrasher et al when used for crystallization would have been obvious to one of ordinary skill in the art because DeBruin et al (paragraph 0051) indicate to have insulation for heat control in crystallizers.

Allowable Subject Matter
Claims 11, 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DeBruin (8,044,169), Hally et al (2007/0219341) and Culbert et al (2012/0035342) are directed to crystallization.  Additionally, Culbert et al disclose rotating crystallizers (paragraph 0089).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY LYNN F THEISEN whose telephone number is (571)272-1210. The examiner can normally be reached Monday through Thursday, 7:30 am- 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on 571-270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARY LYNN F THEISEN/Primary Examiner, Art Unit 1754